Title: From Thomas Jefferson to Hugon de Bassville, 25 August 1786
From: Jefferson, Thomas
To: Bassville, Nicolas Joseph Hugon de



Sir
Paris Aug. 25. 1786.

I have now the honor to inclose to you a letter of introduction to Mr. Dumas, who is charged with the affairs of the United states at the Hague. I have therein desired him to present yourself and the two Mr. Morrises to the French ambassador, which, on  reflection I thought was a more proper step for me, than that thro’ the channel of M. de Vergennes. I inclined to it too the more readily, knowing that Mr. Dumas is particularly honoured with the esteem of the Ambassador of France at the Hague, and as it gave me an opportunity of stating myself your right to these attentions. I have the honour to be with sentiments of esteem & respect Sir Your most obedient & most humble servant,

Th: Jefferson

